Order entered October 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00709-CV
                                     No. 05-19-00711-CV

                    IN THE INTEREST OF I.S., ET AL., CHILDREN
                  IN THE INTEREST OF J.L., JR., ET AL., CHILDREN

                    On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                 Trial Court Cause Nos. DF-14-10695 and DF-17-19273-R

                                           ORDER
       Before the Court is Mother’s October 8, 2019 motion for additional time to file her brief.

Because these accelerated appeals from a decree of termination were filed June 11, 2019 and

should be brought to final disposition within 180 days of the filing of the notice of appeal, we

GRANT the motion to the extent we ORDER Mother’s brief be filed no later than October 21,

2019. See TEX. R. JUDICIAL ADMIN. 6.2(a). We caution that further extension requests will not

be granted absent exigent circumstances.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE